Citation Nr: 1235348	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  09-27 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected protein C deficiency with DVT (claimed as blood disorder).  

2.  Entitlement to service connection for degenerative disc disease, L2-3 (claimed as lower back).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1981 to November 2001.  

This appeal to the Board of Veterans' Appeals (Board) arises from a September 2008 rating decision issued by the RO in which the RO granted the Veteran entitlement to service connection for protein C deficiency and assigned a noncompensable rating and denied entitlement to service connection for degenerative disc disease, L2-3.  The Veteran perfected a timely appeal.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Because the Veteran has disagreed with the initial rating assigned following the grant of service connection, the Board has characterized the issue in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board has determined that further development of the Veteran's claims is warranted. 

At the Veteran's September 2008 VA examination, the Veteran indicated that he was in Eglin Air Force Base hospital for 10 days after injuring his back during active duty.  The claims file does not contain these records.  As such, all efforts should be undertaken to ensure that all of the Veteran's service treatment records, to include all records from Eglin Air Force base have been obtained.  

In a July 2009 written statement, the Veteran indicated that he had received private treatment from Dr. Julie R. Dunn and Dr. David Zalinski.  After a review of the claims file, it does not appear that the VA has attempted to obtain these outstanding records.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Finally, with respect to the Veteran's service connection claim, the Veteran was afforded a VA examination in September 2008.  The September 2008 VA examiner diagnosed the Veteran with lumbar disc disease.  However, the VA examiner did not offer an etiology opinion.  In light of the fact that available service treatment records show that the Veteran was assessed with posterior broadbased disc bulge at L5-S1 and the Veteran's testimony that he twisted his back lifting a missile while on active duty, the Board finds that an etiology opinion is necessary in order to determine whether the Veteran's current lumbar disc disease is related to the Veteran's lumbar spine disc bulge noted while on active duty.  

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran, a letter requesting that the Veteran provide information, and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims remaining on appeal.  Specifically, records from Dr.'s Dunn and Zalinski should be requested.  All records and/or responses received should be associated with the claims file.

2.  Contact all appropriate facilities to locate any missing service treatment records for the Veteran.  Specifically, records from Eglin Air Force base should be requested.  All responses and records received should be associated with the Veteran's claims file.  

3.  After completing the development requested in directives #1 and #2, to the extent possible, schedule the Veteran for a VA examination in order to determine the nature and etiology of any current lumbar or cervical spine disorders found.  The entire claims file, to include a complete copy of the REMAND must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include x-rays and neurological studies (if needed) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should clearly identify any lumbar spine disorders found on examination.  With respect to each diagnosed disorder, the VA examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that such disorder had its onset during the Veteran's period of active duty.

In rendering the requested opinion, the examiner should specifically consider and discuss the Veteran's contention that his current degenerative disc disease, L2-3 is casually related to an incident in-service where the Veteran twisted his back while lifting a missile, all relevant medical records, and the results from the September 2008 VA spine examination.  

4.  After completion of the above and any additional notice or development deemed necessary, readjudicate the claims on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and be afforded an opportunity to respond before the case is returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


